DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species III-20 in the reply filed on December 6, 2021, is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application could be made without a serious burden.  This is not found persuasive because the instant application was filed under 35 U.S.C. 371. Lack of unity was established in the Office action mailed October 14, 2021.
The requirement is still deemed proper and is therefore made FINAL.
The elected species III-20 was searched and is free of the prior art. The search was extended and prior art that reads on claims 1-13, 24 and 25 was found.
Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0281791 A1 .
US 2011/0281791 A1 teaches a conjugate comprising an insulin molecule conjugated via conjugate framework of formula I (paragraphs [0194]-[0211]):

    PNG
    media_image1.png
    176
    367
    media_image1.png
    Greyscale

wherein
each occurrence of A-T represents a potential branch or repeat within the conjugate; 
each occurrence of A is independently a covalent bond, a carbon atom, a heteroatom, or an optionally substituted group selected from the group consisting of acyl, aliphatic, heteroaliphatic, aryl, heteroaryl, and heterocyclic; 
1-30 hydrocarbon chain wherein one or more methylene units of T are optionally and independently replaced by -O-, -S-, -N(R)-, -C(O)-, -C(O)O-, -OC(O)-, -N(R)C(O)-, -C(O)N(R)-, -S(O)-, -S(O)2-, -N(R)SO2-, -SO2N(R)--, a heterocyclic group, an aryl group, or a heteroaryl group; 
each occurrence of R is independently hydrogen, a suitable protecting group, or an acyl moiety, arylalkyl moiety, aliphatic moiety, aryl moiety, heteroaryl moiety, or heteroaliphatic moiety; 
-B is -T-LB-X; 
each occurrence of X is independently a ligand that includes a saccharide; 
each occurrence of LB is independently a covalent bond or a group derived from the covalent conjugation of a T with an X; 
-D is -T-LD-WI; 
WI is an insulin molecule; 
each occurrence of LD is independently a covalent bond or a group derived from the covalent conjugation of a T with a WI;
 k is an integer from 1 to 12, inclusive; 
each occurrence of p is independently an integer from 1 to 5, inclusive; and
 each occurrence of n is independently an integer from 0 to 5, inclusive; and 
each occurrence of m is independently an integer from 1 to 5, inclusive; and
 each occurrence of v is independently an integer from 0 to 5, inclusive, with the proviso that within each k-branch at least one occurrence of n is ≥ 1 and at least one occurrence of v is ≥ 1.
	With respect to instant claim 1, formula I of US 2011/0281791 A1 is a conjugate comprising an insulin molecule (W) conjugated via a conjugate framework to a first ligand which itself may comprise one or more additional ligands that each include a saccharide (X), wherein the framework also 1-30 hydrocarbon chain wherein one or more methylene units of T are optionally and independently replaced by -O-, -S-, -N(R)-, -C(O)-, -C(O)O-, -OC(O)-, -N(R)C(O)-, -C(O)N(R)-, -S(O)-, -S(O)2-, -N(R)SO2-, -SO2N(R)--, a heterocyclic group, an aryl group, or a heteroaryl group. 
MPEP § 2131.03(II) states that a 35 U.S.C. 102  and 103 combination rejection is permitted when the ranges disclosed in the reference and claimed by applicant overlap in scope but the reference does not contain a specific example within the claimed range. 
In the instant case, the definition of T disclosed in the reference, C1-30 hydrocarbon chain, overlaps with the claimed range, C8-30 fatty chain. The reference does not contain a specific example within the claimed range. 
	The rationale for anticipation is that there is no allegation of criticality or any evidence demonstrating any difference across the range. As a result, the prior art disclosure C1-30 hydrocarbon chain includes the claimed range of C8-30 fatty chain with sufficient specificity.
	The rationale for obviousness is that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists as in MPEP § 2144.05(I).
	With respect to claim 2, US 2011/0281791 A1  teaches that the conjugates result in pharmacokinetic and/or pharmacodynamic profiles of insulin in a manner that is responsive to the systemic concentrations of a saccharide such as glucose, mannose, L-fucose, N-acetyl glucosamine and/or alpha-methyl mannose (paragraph [0007], [0088]).
With respect to claim 3, US 2011/0281791 A1  teaches that the insulin may be wild-type insulin  from any species whether in purified, synthetic or recombinant form (e.g., human insulin, porcine insulin, bovine insulin, rabbit insulin, sheep insulin, etc.) (paragraph [0131]).
B29 (paragraph [0183]).
With respect to claims 5-6, US 2011/0281791 A1  teaches that the insulin is truncated and maybe missing B1, B2, B3, B26, B27, B28, B29 and/or B30, B(1-2), B(1-3), B(29-30), B(28-30), B(27-30) and/or B(26-30) (paragraph [0138]).
	With respect to claims 7-8,  US 2011/0281791 A1  teaches that the insulin-conjugates include a single ligand, or at least two separate ligands, e.g., 2, 3, 4, 5 or more ligands. US 2011/0281791 A1  teaches that the when more than one ligand is present the ligands may have the same or different chemical structures (paragraph [0107]).
	With respect to claims 9-12, US 2011/0281791 A1  teaches that the ligand may be glucose, mannose, L-fucose or derivatives of these (e.g., alpha-L-fucopyranoside, mannosamine, beta-linked N-acetyl mannosamine, methylglucose, methylmannose, ethylglucose, ethylmannose, propylglucose, propylmannose, etc.) and/or higher order combinations of these (e.g., a bimannose, linear and/or branched trimannose, etc.) or minoethylglucose (AEG), aminoethylmannose (AEM), aminoethylbimannose (AEBM), aminoethyltrimannose (AETM), b-aminoethyl-N-acetylglucosamine (AEGA), or aminoethylfucose (AEF) (paragraph [0126], [0127]).
	With respect to claim 13, US 2011/0281791 A1  teaches that the ligand is conjugated via an anomeric carbon (paragraph [0130]).
With respect to claim 24, US 2011/0281791 A1  teaches a method of treating hyperglycemia comprising administering the conjugate  (paragraph [0330]).
With respect to claim 25, US 2011/0281791 A1  teaches pharmaceutical compositions comprising the conjugate  (paragraph [0326]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  US 2011/0281791 A1 does not teach or suggest a conjugate of formula III-20.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654